Citation Nr: 1126786	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-37 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from April 1962 to October 1963.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current disability of the right knee is not shown.

2.  A current disability of the left knee is not shown.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In this case, in May 2007, the RO sent to the appellant a VCAA letter that essentially complied with statutory notice requirements.  Therein, VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  VA further notified him of how VA determines disability ratings and effective dates.  VA provided this notice prior to the initial adverse determination from which this appeal arises.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that VA has met its duty to notify.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA and private medical records.  All these records have been associated with the claims file.   The appellant has not identified any outstanding medical evidence necessary to adjudication of the claims.  The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence.  As such, the duty to assist has been discharged in this regard.

In some circumstances, VA's duty to assist obligations includes affording the claimant a medical examination.  However, when the record contains no competent evidence that the veteran has persistent or recurrent symptoms of disease and where the record contains no indication that those symptoms may be associated with his active military service, VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, there is no competent evidence of a knee disorder at service separation and there is no competent evidence of any current disability of either knee.  Thus, examination is not required.

Lastly, VA afforded the appellant the opportunity to have a hearing.  No hearing was requested.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Service Connection

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The appellant seeks service connection for bilateral knee disability.  He reports that this disability began in September 1963.  He reports treatment from 1963 to present.

Service treatment records reflect that, in September 1963, the appellant presented with right knee pain and swelling, with no known trauma.  Report of examination for separation dated October 1963 reflects normal clinical evaluation of the lower extremities.

In 1967, the appellant filed an original claim for VA compensation.  He reported having a nervous disorder.  There was no mention of any chronic knee problem.

A VA hospital final summary dated February 1967 reflects that the appellant had been admitted for mental health problems.  It was noted that "Physical examination was essentially negative except for history of head injury from an auto accident in April 1966."

Private hospital records (University of Texas) dated 1993and 1999 reflect no complaints or findings for knee disorder.  Private medical records dated 2006 (Baylor University Medical Center) show no complaints or findings for knee disorder.

In October 2006, the appellant filed a VA compensation claim for prostate problems.  There was no mention of any chronic knee problem related to service.

In April 2007, the appellant requested service connection for knee disability.

VA treatment records dated 2003 to 2007 reflect no knee complaints or abnormal findings for the knees.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right and left knee disability.  Although the service treatment records show knee complaints and treatment, service separation examination shows normal examination of the lower extremities.  A chronic disability of the knees is not shown in service.  Moreover, competent evidence of current disability of the knees has not been presented.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, a current disability of the knees is not shown.  Therefore, service connection is not warranted.

The Board accepts that, in some circumstance, lay evidence may constitute competent evidence to establish a medical fact, such as hearing loss or pain.  Layno supra. at 469; see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Here, the appellant is competent to report his knee symptoms.  However, the appellant has not identified any current abnormal knee symptoms.  He merely notes that he was treated in service.  To the extent that the appellant reports that he was treated for the right knee in service, the Board finds that he is competent and credible.  However, in regard to whether he has any current disability related to service, the Board finds that he is not competent since he has not reported any symptoms that have come to him through his senses.  In fact, he has not reported any particular abnormal knee symptoms or pathology.  Because the appellant's statements do not tend to establish the presence of any current disability of either knee, his statements have little probative value.

Viewing the statements broadly, the Board observes that the appellant reported that his disabilities cause pain at all times.  He does not specific relate pain to the knees.  Notwithstanding, in this regard, the Board notes that the appellant has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for his current complaints.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  To the extent that the appellant reports that he has pain (presumably of the knees although he does not specifically state), the Board concludes that underlying disability is not shown.

Again, the appellant is competent to report claimed symptoms.  However, in this case, he has not actually done so and the medical evidence shows no currently diagnosed disability of the knees, and is entirely silent for the existence of underlying pathology for the isolated complaint of pain.  In reaching this determination, the Board notes that in March 1999 (University of Texas medical record) he reported a history of right knee ligament repair and bilateral meniscal repair.  However, knee pathology was not identified at that time.  Further, a VA examination of the lower extremities in 2006 disclosed no edema, masses, deformity, discoloration or tenderness.

Moreover, to the extent that he suggests onset of knee problems in service due to injury or otherwise, the Board finds that he is not credible.  Here, while the Board is confronted with essentially no documented evidence of a knee disability in service or at present, there is far more than a mere silent record.  Service separation examination showed normal clinical evaluation of the lower extremities.  Also, post service treatment records reflect no knee complaints while the appellant was otherwise seeking medical treatment.  Lastly, the appellant did not report having knee problems on his VA claims dated 1967 or 2006.  Although the appellant suggests that he has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination.  It is further inconsistent with his failure to report such problems on his 1967 and 2006 VA compensation claims.  In this regard, the Board finds that the appellant's silence when otherwise affirmatively speaking, defies belief in this case.

In addition, the appellant has been remarkably vague concerning the nature and circumstances of the alleged knee disabilities.  Again, the Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

In view of the above, the Board finds that the appellant's statements in regard to having sustained a knee disability in service or having had knee symptoms since service are not credible.  Therefore, his statements have no probative value.

Accordingly, the claim for service connection for right and left knee disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.


REMAND

Service treatment records reflect that the appellant presented in June 1963 for back pain secondary to trauma.  It was noted that he fell and had a possible fracture of the ribs.  Darvon and an exercise regimen were recommended.  Report of examination for separation dated October 1963 reflects normal clinical evaluation of the spine, other musculoskeletal.

Private hospital records (University of Texas) dated March 1999 reflects that the appellant presented with neck and back pain.  It was noted that pain kept him from performing his normal work, moving heavy furniture.  He reported chiropractic treatment that week.  Diagnostic tests showed osteoarthritis.  The impression was lower back pain with radiculopathy.

VA treatment records reflect that the appellant presented with severe low back pain in October 2005.  History of back pain was noted.  Records show findings for degenerative joint disease.

The appellant contends that his current back disorder had its onset in service.  In view of his current report and the in-service findings, the Board believes that a VA examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the veteran's service); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held that an examination must be conducted where the record before the Secretary (1) contains competent evidence that the veteran has persistent or recurrent symptoms of disease and (2) indicates that those symptoms may be associated with his active military service).  

Therefore, a VA examination should be conducted to ascertain whether any currently shown abnormal back pathology is related to service.

Also, as VA has been placed on notice of outstanding medical evidence-chiropractic treatment-these records should be requested.  VA's duty to assist includes making reasonable efforts to obtain evidence not in Federal custody, such as, private medical records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the appellant provide copies of chiropractic treatment records for his back, or provide VA with information sufficient to obtain these records.

2.  The appellant should be scheduled for a VA examination to ascertain whether any currently shown abnormal back pathology is related to service.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


